Per Curiam:
El apelante Juan García Millán fue acusado bajo el nombre de José Alvarado por una infracción a la Ley de la Bolita. AI citársele para la lectura de la acusación el acusado manifestó que su verdadero nombre era Juan Gar-cía Millán. En 16 de febrero de 1962 y antes de la lectura de la acusación el Fiscal solicitó y el tribunal ordenó que la acu-sación se enmendara para que “aparezca que el acusado es conocido por Juan García Millán”.
Después de celebrarse el juicio oral el Tribunal le declaró culpable y le sentenció a cumplir seis meses de cárcel. No *551conforme, apeló señalando la comisión del siguiente único error:
“Erró el Tribunal Sentenciador al declarar al aquí acusado culpable del delito imputado, cuando dicho acusado era una persona distinta a la persona que llevó a efecto la transacción de venta de boli-pool al agente encubierto.” •
Carece de méritos el señalamiento. La acusación fue enmendada oportunamente a tenor con lo dispuesto en el Art. 76 del Código de Enjuiciamiento Criminal, 34 L.P.R.A., sec. 131 — que determina que cuando un acusado es denunciado por un nombre ficticio o erróneo, en cualquier estado del pro-cedimiento que se descubra su verdadero nombre, deberá insertarse en las diligencias subsiguientes.
La prueba de cargo estableció que el apelante Juan García Millán y José Alvarado es la misma persona que come-tió el delito por el cual fue convicto. El agente encubierto José Enrique Pizarro declaró en parte:
“La persona que se arrestó, José Alvarado, ¿usted la ve aquí?
Sí, señor.
¿Podría señalarlo?
Es aquél.
¿Ese es el que con posterioridad al arresto usted averiguó que era Juan García Millán?
Sí, señor.
¿Usted no tiene dudas que el que vendió el número fue ese señor que está allí, independientemente de cómo se llame, José Alvarado o Juan García Millán?
Sí, señor.”
De acuerdo con las constancias en autos el proceso se siguió contra el apelante Juan García Millán, y según apunta el Procurador General, el propio apelante hizo constar en su escrito de apelación “que el acusado José Alvarado, c/p Juan García Millán . . .”

Se confirmará la sentencia apelada.